Citation Nr: 1102522	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-06 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for Osgood Schlatter's Disease of the left knee.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for Osgood Schlatter's Disease of the right knee.  


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel








INTRODUCTION

The Veteran had active service from May 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Louisville, Kentucky.  

In October 2009, the Veteran appealed a decision denying 
entitlement to service connection for erectile dysfunction to the 
Board.  However, since the Veteran appealed this decision, it was 
granted by the RO in a January 2010 decision.  Since this grant 
constituted a full grant of the benefits sought on appeal, this 
claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).  

The Board notes that the Veteran was represented by the Disabled 
American Veterans (DAV) throughout much of the pendency of this 
claim.  However, in March 2009, VA was notified of the Veteran's 
removal of Power of Attorney from the DAV.  The Veteran has since 
proceeded without representation on this issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to increased disability 
ratings for his left and right knee Osgood-Schlatter's Disease.  
However, additional evidentiary development is necessary before 
appellate review may proceed on these issues.  

For historical purposes, the Veteran was originally granted 
service connection for Osgood-Schlatter's disease of the right 
and left knee in a July 1970 rating decision.  A combined 
disability evaluation of 20 percent was assigned for both knees 
under Diagnostic Code 5257.  VA most recently received a claim 
for an increased disability evaluation from the Veteran in May 
2007.  The RO denied the claim in a September 2007 rating 
decision, and the Veteran was noted to have disability ratings of 
10 percent for both knees under Diagnostic Code 5260, rather than 
the previously applied Diagnostic Code of 5257.  The Veteran 
submitted a timely notice of disagreement with this decision in 
June 2008.  Subsequently, in a February 2009 rating decision, the 
RO assigned separate disability ratings of 10 percent for each 
knee under Diagnostic Code 5257 for instability.  Nonetheless, 
the Veteran appealed the bilateral 10 percent disability 
evaluations based on limitation of motion (Diagnostic Code 5260) 
to the Board in February 2009.  

The Veteran was last afforded a VA examination of the knees in 
August 2007.  During this examination, the Veteran was noted to 
have flexion of the right knee to 130 degrees and flexion of the 
left knee to 130 degrees.  Extension of the knees was also noted 
to be normal from 90 to 0 degrees bilaterally.  

However, the record also contains a VA outpatient treatment 
record dated April 2008.  According to this record, the Veteran 
only had flexion of the right knee to 100 degrees and flexion of 
the left knee to 92 degrees.  The Veteran was also noted to have 
mild loss of full extension bilaterally.  Therefore, the evidence 
of record suggests that the Veteran's bilateral knee range of 
motion may have deteriorated since his previous VA examination of 
August 2007.  

The duty to conduct a contemporaneous examination is triggered 
when the evidence indicates that there has been a material change 
in disability or that the currently assigned disability rating 
may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(holding that a Veteran is entitled to a new examination after a 
2 year period between the last VA examination and the Veteran's 
contention that the pertinent disability had increased in 
severity).  Therefore, since it has been more than three years 
since the Veteran's last VA examination, and since the evidence 
suggest a possible worsening of his disabilities, he should be 
afforded the opportunity to appear for a new VA examination.  

Finally, the record reflects that the most recent VA outpatient 
treatment records in the claims file are from November 2009.  
Medical records prepared since this time should be obtained and 
incorporated into the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of the 
Veteran's VA outpatient treatment records 
prepared since November 2009.  Any records 
that are obtained should be incorporated into 
the claims file.  

2.  The Veteran should be scheduled for a VA 
examination before an appropriate specialist 
to determine the current level of severity of 
his service-connected Osgood Schlatter's 
Disease of the knees, bilaterally.  The 
Veteran's claims file and a copy of this 
remand must be provided to the examiner for 
review.  The examiner should describe in 
detail all symptomatology associated with the 
Veteran's service-connected bilateral knee 
disability.  

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with either knee.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  In 
addition, the examiner should indicate 
whether, and to what extent, the Veteran 
likely experiences functional loss due to 
pain or any of the other symptoms noted above 
during flare-ups and/or with repeated use.  

3.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


